Citation Nr: 1025885	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to a compensable disability rating for 
fracture/dislocation of the right fifth finger at the proximal 
interphalangeal joint with loss of motion.

2.  Entitlement to service connection for coldness and numbness, 
neurological problems of the right hand. 

3.  Entitlement to service connection for pain, stiffness, 
arthritis, and loss of grip strength of the right hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2002 to December 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.  
The Veteran testified at a Board hearing at the RO in July 2007 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.

At the July 2007 hearing, the Veteran also voiced his 
disagreement with a September 2006 rating decision that denied 
service connection for coldness and numbness, neurological 
problems of the right hand and service connection for pain, 
stiffness, arthritis, and loss of grip strength of the right 
hand.  As seen below, the Board finds that the Veteran has 
submitted a timely Notice of Disagreement (NOD) on these issues.  
Therefore, the issues of entitlement to service connection for 
coldness and numbness, neurological problems of the right hand 
and entitlement to service connection for pain, stiffness, 
arthritis, and loss of grip strength of the right hand are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Board has listed these claims on the title 
page for procedural purposes.




FINDING OF FACT

The Veteran's fracture/dislocation of the right fifth finger at 
the proximal interphalangeal joint with loss of motion is not 
manifested by amputation.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
fracture/dislocation of the right fifth finger at the proximal 
interphalangeal joint with loss of motion have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through a VCAA letter dated August 2005 the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in August 2005 prior to 
the initial unfavorable decision in September 2005.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in April 2004 and August 
2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given 
that the claims file was reviewed by one of the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Analysis

Increased Rating

The present appeal involves the Veteran's claim that the severity 
of his service-connected disability of the right fifth finger 
warrants a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In July 2003, the Veteran underwent open reduction internal 
fixation of PIP joint, right little finger.  In September 2003, a 
private physician explained that it is very likely that the 
Veteran will have some problems regaining full motion.  In 
December 2003, another private physician noted that the Veteran 
will likely have permanent loss of motion in the right little 
finger.  Also in December 2003, a private physician informed the 
Veteran that in the end he is going to have slight extensor lag.  
The examiner saw no reason why the Veteran cannot have almost 
complete full flexion if not full flexion, although he doubts the 
Veteran will ever regain full extension.  

The Veteran was afforded a VA examination in April 2004.  The 
Veteran provided a thorough history of his injury and military 
service.  The examiner described the Veteran as a right-hand-
dominant male.  The examiner noted evidence of a boney deformity 
from a fracture at the right fifth finger proximal 
interphalangeal joint.  Range of motion testing revealed some 
loss of motion.  The tip of the Veteran's right fifth finger 
could not be brought any closer than two cm from the transverse 
proximal crease of the palm.  The examiner noted no evidence of 
amputation at any point.  The examiner diagnosed 
fracture/dislocation of the right fifth finger at the proximal 
interphalangeal joint with residual loss of range of motion and 
persistent pain.  

October 2005 VA treatment records show complaint of pain and loss 
of motion in the right little finger.  December 2005 records show 
complaints of pain in the whole hand resulting in lack of sleep.  
In January 2006, an orthopedic surgeon examined the Veteran's 
hand.  She noted the right small finger with well-healed scar 
medial side of PIP.  Range of motion testing revealed some loss 
of motion.  The examiner noted no laxity of the joints.  The 
Veteran was able to make a fist and the small finger tip reached 
the distal palm crease.  The examiner diagnosed post traumatic 
arthralgia.  She found no need to restrict his activities.  

The Veteran was afforded another VA examination in August 2006.  
The Veteran injured his right fifth finger while playing 
basketball in service.  The fracture dislocation could not be 
reduced in a satisfactory way, leading to an open reduction 
internal fixation of the finger.  The Veteran complained of 
numbness and pain in the right hand with certain activities.  The 
examiner noted the right hand as the Veteran's dominant hand.  He 
reported decreased strength and dexterity along with weakness, 
numbness, pain, limited motion, swelling, and deformity.  Upon 
physical examination, the examiner noted no amputation or 
ankylosis.  He noted a mild angulation deformity of the right 
little finger at PIP joint resulting in extension to 40 degrees.  
The examiner reported no gap between the thumb pad and the tips 
of the fingers, but did find a gap of less than one inch between 
finger and proximal transverse crease of the hand on maximal 
flexion of finger.  The Veteran's ability to grasp was mildly 
affected.  Range of motion testing revealed some loss of motion.    
The Veteran did not complain of pain at any time during the exam 
and did not show any additional loss of motion on repetitive use.  
X-rays revealed malalignment of the proximal interphalangeal 
joint of the fifth finger on the right.  The examiner noted no 
neurological deficit of the right hand upon examination.  He did 
find a loss of motion of the proximal interphalangeal joint of 
the right fifth finger, but no ankylosis.  The examiner found no 
objective signs of weakness.  The examiner opined that the 
Veteran has no restrictions in his activities.  

The Veteran is currently rated as noncompensable under Diagnostic 
Code 5230 for limitation of motion of the ring or little finger.  
Under this provision, any limitation of motion of the little 
finger is rated at noncompensable.  Therefore, the Veteran is 
assigned the maximum evaluation under the regulation.  The Board 
acknowledges 38 C.F.R. § 4.59, which states that it is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  In this instance however, the 
limitation of motion provisions do not provide a minimal 
compensable evaluation.  The Veteran is therefore not entitled to 
a compensable evaluation based on painful motion under 38 C.F.R. 
§ 4.59. 
 
The Board also considered other diagnostic codes.  For the 
Veteran to receive a compensable rating for a disability of the 
right little finger, the evidence must show amputation of the 
little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5156.   Both 
the April 2004 and August 2006 examiners specifically noted no 
amputation of the little finger.  As there are no other possibly 
applicable diagnostic codes, the Board finds that entitlement to 
a compensable disability rating for fracture/dislocation of the 
right fifth finger at the proximal interphalangeal joint with 
loss of motion is not warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with pain and limitation of 
motion.  The regulations specifically discuss limitation of 
motion for the little finger.  The Board also noted the 
regulations regarding painful motion and how they apply to the 
Veteran's situation.  Therefore, the Board is of the opinion that 
the Rating Schedule measures and contemplates these aspects of 
his disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to a compensable disability rating for 
fracture/dislocation of the right fifth finger at the proximal 
interphalangeal joint with loss of motion is not warranted.  To 
that extent, the appeal is denied.


REMAND

In a September 2006 rating decision, the RO denied entitlement to 
service connection for coldness and numbness, neurological 
problems of the right hand and entitlement to service connection 
for pain, stiffness, arthritis, and loss of grip strength of the 
right hand.  In his July 2007 hearing, the Veteran testified as 
to these disabilities, asserting that they are related to his 
service-connected right little finger disability.  The Court of 
Appeals for Veterans Claims has held that an oral statement at a 
hearing, when later reduced to writing by means of a hearing 
transcript, can constitute a Notice of Disagreement.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  As the hearing fell within one 
year of the issuance of the September 2006 rating decision, the 
Board finds that the Veteran has filed a timely NOD regarding his 
claims of entitlement to service connection for coldness and 
numbness, neurological problems of the right hand and entitlement 
to service connection for pain, stiffness, arthritis, and loss of 
grip strength of the right hand.  See 38 C.F.R. §§ 20.201, 
20.300, 20.302(a).  Therefore, these issues are remanded to the 
RO for issuance of a Statement of the Case (SOC) in order to 
afford the Veteran the opportunity to perfect his appeal, if he 
so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his 
accredited representative an SOC that advises 
him of the Reasons and Bases for denying his 
claims of entitlement to service connection 
for coldness and numbness, neurological 
problems of the right hand and entitlement to 
service connection for pain, stiffness, 
arthritis, and loss of grip strength of the 
right hand.  The Veteran should be afforded 
the opportunity to respond to the SOC and 
advised of the requirements necessary to 
perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


